Citation Nr: 0931421	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
mood disorder with Posttraumatic Stress Disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO in Muskogee, Oklahoma, which continued the 30 percent 
rating for a mood disorder and denied entitlement to TDIU.  

A June 2008 rating decision granted service connection for 
posttraumatic stress disorder and combined it with the 
Veteran's mood disorder as one mental disability with a 30 
percent rating. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDING OF FACT

The Veteran's service-connected mood disorder with PTSD has 
been manifested by occupational and social impairment due to 
moderate symptoms.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for a mood 
disorder with PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes 9435 
and 9440 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating 
for a mood disorder with PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

Prior to initial adjudication of the Veteran's claim, a 
January 2007 letter fully satisfied the duty to notify 
provisions for elements two and three of Quartuccio.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
sent in a March 2009 letter.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, 
this delay was not prejudicial to him as he was provided a 
chance to respond with additional argument and evidence 
before his claim was readjudicated and an additional 
supplemental statement of the case (SSOC) issued in April 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, the Veteran stated in a March 2009 response to this 
notice that he did not have further information or evidence 
to submit in support of his claim.  The Board concludes that 
the duty to notify has been satisfied.  See Quartuccio, 
supra; Vazquez-Flores, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical 
records are in the file.  The Veteran has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical and service 
treatment records. 

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
September 2007 and May 2008.  In his April 2009 Form 9, the 
Veteran stated that a year had passed since his last 
examination, the examiner had "no communication skills," 
and that it was a terrible examination.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they are predicated on a full reading of the VA 
medical records in the Veteran's claims file and provide a 
complete rationale for the opinion stated, relying on and 
citing to the clinical findings made on examination.  
Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's mood disorder with PTSD since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the fact that over a 
year has passed since the May 2008 examination is not grounds 
for having the Veteran undergo another examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345-46 (Fed. Cir. 2007).




I. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for his mood disorder with PTSD.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
 
The Veteran's service-connected mood disorder with PTSD is 
evaluated as 30 percent disabling under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Codes 9435 and 9440.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9435 and 9440.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The Veteran has consistently received treatment for his 
mental condition since 2005.  In a January 2005 VA treatment 
record, the Veteran reported having flashbacks about a couple 
of times a month, which have been more severe since the Iraq 
war.  The Veteran would relive his Vietnam experiences and 
could not sleep.  He would awaken in a cold sweat sometimes.  
He also felt panicky and admitted some depression.  He denied 
suicidal ideation. 

A March 2005 VA treatment record reflects that the Veteran 
was seen for an evaluation and treatment of PTSD.  The 
Veteran was noted to have trouble with anger, sleeping, 
avoidance, and nightmares which kept him up all night about 
every other week.  He denied suicidal thoughts or intentions 
but admitted to feeling like "giving up" at times.  He was 
diagnosed with PTSD with insomnia and nightmares and 
prescribed Fluoxetine and Trazodone. 

An April 2005 VA treatment record reflects that the Veteran 
still had bad dreams at night, but was sleeping better with 
the Trazodone.  The Fluoxetine was not improving his PTSD 
symptoms and so the dosage was increased. 

In a June 6, 2005 VA treatment record, the Veteran reported 
that "his symptoms persist and his family stress level is 
extremely high."  He was given a GAF score of 45, indicating 
that he suffered from serious symptoms or severe functional 
impairment.  See id.

A June 29, 2005 VA treatment record indicates that the 
Veteran continued to have nightmares and night sweats, 
startle response, intrusive thoughts of trauma in Vietnam, 
flashbacks, and panic attacks once a month.  This record also 
notes that the Veteran had been married for 35 years with 
four children.  He remained socially isolated and avoided 
crowds.  The record further reports that the Veteran had not 
been able to work for more than a year.  He had two discs 
removed from his neck and had a cervical plate in his neck.  
He also had an aneurism eighteen years earlier.  The Veteran 
was diagnosed with "PTSD, chronic, severe."  The record 
notes that the Veteran's PTSD was causing marked social and 
occupational impairment, and that he was unemployable.  He 
was assigned a GAF score of 50, indicating that he suffered 
from serious symptoms or serious functional impairment.  See 
id.

A December 2005 VA treatment record shows that the Veteran 
was diagnosed with major depression secondary to a medical 
condition as well as chronic PTSD.  

An April 2006 VA treatment record reflects that the Veteran 
"was improved over the start of treatment" but still had 
some trouble sleeping.  He slept four to five hours in a row 
and had nightmares once or twice a month that kept him up all 
night.  The dosage of the Veteran's medications for PTSD was 
increased at this time. 

In a May 2006 VA treatment record, the Veteran reported 
feeling more anxious and irritable secondary to health 
concerns related to his diabetes.  He continued to take 
medication for anxiety and sleep.  He was socially isolated.  
He had not been able to work for two years.  The Veteran had 
sleep problems, nightmares and night sweats.  The news 
coverage of the war in Iraq and Afghanistan was exacerbating 
intrusive thoughts of trauma in Vietnam.  The Veteran 
appeared anxious in the session.  He was diagnosed with 
"PTSD, chronic severe" and anxiety secondary to his 
diabetes. 

In a July 2006 VA treatment record, the Veteran reported that 
his PTSD symptoms had decreased since he started taking 
medication for them.  His medication was increased at this 
time. 

In September 2006, the Veteran underwent a VA examination for 
anxiety disorder to develop a claim for service connection.  
The Veteran reported that his mental symptoms began about 
three years earlier.  He stated that he felt "stressed about 
everything" and did not want to be around people.  Traffic 
tensed him up.  The Veteran said he was "uptight and 
nervous" all the time.  He also reported having little 
interest in sex, although he could get an erection.  He slept 
only about three hours a night.  His previous interests, such 
as fishing, were diminished.  His energy level was "not that 
great."  He also stated that he was forgetful and his mind 
went blank at times.  His appetite was also poor, but he had 
not lost weight.  He denied suicidal ideation.  He was not 
working as he was on disability for stroke and back problems.  
He had been on Fluoxetine and Trazodone for about two years, 
but did not find these medications helpful.  This record also 
reflects that the Veteran had been a steel worker for thirty 
four years and that his relationship with his supervisor and 
co-workers was fair.  Since he developed his mental 
condition, the Veteran had isolated himself and rarely went 
out.  He had only one good friend that he saw.  

The examiner found the Veteran's orientation to be within 
normal limits.  His appearance and hygiene were appropriate.  
His behavior was appropriate.  His affect and mood were 
abnormal as he reported feeling "stressed."  He made poor 
eye contact throughout the interview and acted very nervous.  
His communication and speech were within normal limits.  His 
concentration was impaired.  He reported being very 
forgetful.  He had delayed responses when answering 
questions.  Panic attacks were absent. There was no 
suspiciousness present.  The Veteran did not have a history 
of delusions or hallucinations and no delusions or 
hallucinations were observed during the examination.  
Obsessional rituals were absent.  Thought processes were 
appropriate.  Judgment was not impaired.  Abstract thinking 
was normal.  The Veteran exhibited a mild impairment of 
memory, as he forgot names, directions, and recent events.  
He reported that he could remember "nothing."  His wife had 
to write down reminders of what he was to do.  Suicidal and 
homicidal ideation were absent.  The Veteran denied obsessive 
thoughts, compulsive acts, fear or obsessive worry.  
Mentally, he did not have difficulty performing activities of 
daily living.  

The examiner concluded that the Veteran had difficulty 
establishing and maintaining effective social relationships 
because he preferred to not be around other people.  He had 
no difficulty understanding commands.  He appeared to pose no 
threat of persistent danger or injury to himself or others.  
The Veteran was diagnosed with a mood disorder.  He was 
assigned a GAF score of 60, indicating that he exhibited 
moderate symptoms or moderate functional impairment.  See id.  

An October 2006 VA treatment record indicates that the 
Veteran was attentive, oriented to person, place, time, and 
situation, verbal, and alert.  He did not exhibit suicidal or 
homicidal ideation.  He was assigned a GAF score of 55 for 
the past year and the present, indicating that he exhibited 
moderate symptoms or moderate functional impairment.  See id.

A February 2007 VA treatment record reflects that the Veteran 
was diagnosed with chronic PTSD and major depression.  He was 
assigned a GAF score of 50, indicating that he exhibited 
serious symptoms or serious functional impairment.  See id.  

A March 2007 VA treatment record indicates that the Veteran 
was active in a group therapy session and participated well 
in discussion.  He was positive and encouraging to other 
group members. 

A June 6, 2007 VA treatment record indicates that the Veteran 
had a flat affect, felt anxious on a daily basis, had panic 
attacks at least monthly, was getting more forgetful 
(forgetting names and forgetting to do tasks), and had 
concentration problems on a daily basis.  He had depressed 
mood, anhedonia, and passive suicidal ideation.  The Veteran 
was socially isolated due to not being able to ambulate well, 
being irritated, and preferring to avoid crowds.  The 
psychologist noted that the Veteran's depression and PTSD 
were causing marked social and occupational impairment.  The 
Veteran was unemployable.  He was assigned a GAF score of 50, 
indicating that he exhibited serious symptoms or serious 
functional impairment.  See id.  

In a June 8, 2007 VA treatment record, the Veteran reported 
that he restarted the medications and found that this time 
they worked.  He was usually able to sleep.  Perhaps twice a 
week he needed to take Trazodone.  Otherwise he did well 
taking the other medication on a daily basis.  Nightmares 
occurred about one time a month.  He was assigned a GAF score 
of 50 for the past year, and 54 at the time of the current 
visit, indicating that the serious symptoms or serious 
functional impairment he exhibited over the past year had 
become moderate.  See id.

In September 2007, the Veteran underwent a VA examination to 
evaluate the severity of his mood disorder.  In this 
examination, it was noted that the Veteran had been married 
for thirty-seven years.  He had lost most of his interest in 
sex, but stated that he and his wife still had a good 
relationship.  The Veteran reported that he did not socialize 
at all.  He occasionally went fishing.  He did not like to be 
around other people and did not drive in traffic.  He avoided 
war movies or anything related to war.  He could not sleep at 
night and had nightmares.  He had flashbacks.  His memory was 
not very good.  He had become absentminded.  He had panic 
attacks about once a month.  He reported that he would get up 
in the middle of the night to check his doors and windows, or 
if he heard an outside noise.  He had a temper, but kept it 
under control by staying away from people.  He stated that 
his symptoms occur on a regular basis and have not become 
better or worse.  He rated the severity of his symptoms as 
about a "6" on a 10 scale.  

The examiner observed that the Veteran's speech was goal 
directed.  There was no looseness of association.  He had a 
very flat and blunted affect.  He appeared depressed.  He 
held his head down during most of the interview and looked at 
the floor.  His dress was casual and his hygiene was average.  
There was no evidence of psychosis, hallucinations, or 
delusions.  No inappropriate behavior was noted.  He was 
oriented to time, place, person, and situation.  There was no 
evidence of overt anxiety.  His mood was flat.  He showed no 
spontaneity or emotion.  He was assigned a GAF score of 52, 
indicating that he exhibited moderate symptoms or moderate 
functional impairment.  See id.

In an October 2007 VA treatment record, the Veteran related 
ongoing depression.  He had not been able to work since 2005 
and remained socially isolated.  The Veteran was assigned a 
GAF score of 50, indicating he exhibited serious symptoms or 
serious functional impairment.  See id.

A February 2008 VA treatment record indicates that the 
Veteran was doing better overall.  When his symptoms occurred 
they were much improved. 

In May 2008, the Veteran underwent a VA examination to 
evaluate the severity of his PTSD.  In this examination, the 
Veteran reported that his symptoms were occasional insomnia, 
poor concentration, and periodic depressive episodes.  The 
Veteran had some major social function changes since he 
developed his mental condition.  The Veteran's difficulty 
with concentration prevented him from watching a movie from 
start to finish.  He had a persistent, exaggerated startle 
response.  For example, firecrackers would shake him up.  He 
avoided large crowds and rush hour traffic.  This prevented 
him from going to see a movie or a ball game.  However, he 
enjoyed attending large family gatherings on holidays.  He 
stated that the relationship with his wife of thirty-eight 
years was good.  His relationship with his children was also 
good.  He stated that he currently is not working and has not 
worked since 2005 because he retired.  He was employed as a 
steel plant worker for thirty-four years.  It was noted that 
the Veteran's condition had not improved with medication.  
Over the past year, the Veteran had been receiving 
psychotherapy for his mental condition.  He attended PTSD 
groups at the VA clinic as often as two times per month.  He 
found this treatment "pretty helpful."  

The examiner noted that the Veteran's orientation was within 
normal limits.  His appearance and hygiene were appropriate.  
His behavior was appropriate.  His affect and mood were 
normal.  His communication and speech were within normal 
limits.  He did not have difficulty understanding commands.  
There was no suspiciousness present.  The Veteran did not 
have delusions, hallucinations, or obsessional rituals.  His 
thought processes were appropriate.  His judgment was not 
impaired.  His abstract thinking was normal.  He had mild 
impairment of memory as he forgot names, directions, and 
recent events.  He sometimes walked into a room and forgot 
what item he wanted to get.  He did not have suicidal or 
homicidal ideation.  The examiner also observed that the 
Veteran was very pleasant and conversational.  He was 
cooperative and made good eye contact.  

The examiner concluded that the Veteran's psychiatric 
problems cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  Generally, the 
Veteran was functioning satisfactorily with routine behavior, 
self-care and normal conversation.  The Veteran's functional 
impairment due to his PTSD and depressive episodes was 
moderate.  He was assigned a GAF score of 60, indicating that 
he exhibited moderate symptoms or moderate functional 
impairment.  See id.

A June 4, 2008 VA treatment record indicates that the Veteran 
continued to maintain a stable situation with some progress 
with periodic individual sessions, group therapy, and 
medication management.  His current mental status was within 
normal limits.  

A June 16, 2008 VA treatment record indicates that the 
Veteran was not sleeping through the night and was having 
nightmares more than once a week.  It was noted that the 
Veteran was taking less medication than prescribed.  

An October 2008 VA treatment record indicates that the 
Veteran felt that "all is well."  He was taking a higher 
dosage of medication.  His mood was better and sleep 
improved.  

In reviewing the above-cited evidence, the Board does not 
find that the Veteran's mental condition warrants a 70 or 100 
percent rating.  None of the VA treatment records or 
examinations indicate that the Veteran is a danger to himself 
or others, exhibits inappropriate behavior, or is unable, 
even periodically, to maintain his personal hygiene or 
appearance.  There is no evidence showing that the Veteran 
suffers from delusions, hallucinations, obsessional rituals, 
continuous panic attacks or depression to such a degree that 
it interferes with his ability to function independently, or 
any sort of disorientation to person, time or place.  
Further, the records do not show impairment of the Veteran's 
thought processes, speech, or judgment.  While he has 
reported being irritable and having a temper, there is no 
evidence that he exhibits impaired impulse control, such as 
unprovoked irritability with periods of violence.  The 
Veteran does exhibit memory loss that the VA examiner 
characterized as "mild."  He forgets names, directions, and 
recent events.  However, he has not been shown to forget his 
own name or the names of his close relatives.  The Veteran 
also exhibits a deficiency in mood, as he is often very 
depressed.  However, to meet the criteria for a 70 percent 
rating, the Veteran must have deficiencies in most areas.  
See 38 C.F.R. § 4.130, supra.  The Veteran's depression, mild 
memory loss, and difficulty concentrating, without more, are 
not sufficient to warrant a 70 percent or higher rating.  The 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's psychological symptoms manifest 
at a level warranting either a 70 or 100 percent rating.  See 
id. 

The Veteran's mental condition is also not severe enough to 
warrant a 50 percent rating.  None of the evidence indicates 
that the Veteran has circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
His panic attacks do not occur more than once a week.  
Rather, he consistently reports that they occur about once a 
month.  The Veteran does have poor concentration and is 
unable to watch a movie from start to finish.  He also has 
mild memory loss in that he forgets names, directions, and 
recent events, and sometimes walks into a room and forgets 
what he wanted to get.  However, this degree of memory loss 
is more consistent with the criteria for a 30 percent rating 
than a 50 percent rating.  See id.  The Veteran's memory loss 
has not been shown to be so severe that he retains only 
highly learned material and forgets to complete tasks.  While 
the Veteran stated that he could remember "nothing," the 
Board finds the examiner's assessment of the Veteran's memory 
loss as "mild" to be more accurate as it is based on 
specific findings.  The Veteran also exhibits a very flat 
affect, as well as disturbances of motivation and mood.  The 
evidence shows that he is often depressed and anxious, makes 
poor eye contact, and stares at the floor most of the time 
during examinations.  At the same time, has also been 
described as pleasant and cooperative, active in group 
discussion, and positive and encouraging to other group 
members.  The Veteran's flat affect, and perhaps his poor 
concentration, are symptoms that can be associated with a 50 
percent rating.  See id.  Nevertheless, the fact that the 
Veteran has these symptoms, without more, does not 
automatically entitle him to a higher rating.  His overall 
disability picture, including his depressed mood, anxiety, 
panic attacks, chronic sleep impairment, and mild memory 
loss, more closely approximates the criteria for a 30 percent 
rating, which encompasses all these symptoms.  See id.

The Veteran exhibits some occupational and social impairment, 
but this impairment is not severe enough to warrant a 50 
percent rating.  The Veteran's reported self-isolation seems 
to consist mainly in avoiding crowds and traffic.  He stated 
that he enjoys large family gatherings and has a good 
relationship with his children and wife of thirty-eight 
years.  He also reported that he has one good friend that he 
sees.  While he has diminished interest in some of the 
activities that he used to enjoy, he still occasionally goes 
fishing.  Thus, the Veteran is able to maintain family and 
other social relationships and engage in recreational 
activities.  In the September 2006 VA examination, the 
examiner found that the Veteran had difficulty establishing 
and maintaining effective social relationships because he 
preferred to not be around other people.  This same examiner 
assigned the Veteran a GAF score of 60, indicating that the 
Veteran had only moderate difficulty in social functioning.

A number of the treatment records note that the Veteran has 
not worked since 2005 and is unemployable.  The evidence of 
record, including the September 2006 and May 2008 VA 
examinations, a July 2004 private treatment record, and an 
August 2004 Worker Compensation form, shows that the Veteran 
was employed as a steel worker for thirty-four years and 
retired after being injured on the job.  In the September 
2006 VA examination, the Veteran reported that his 
relationship with his supervisor and co-workers was fair.  
Thus, there is no indication that the Veteran stopped working 
or is unemployable due to his mental condition.  In the May 
2008 VA examination, the examiner concluded that the 
Veteran's psychiatric problems cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks.  
Generally, the Veteran functioned satisfactorily with routine 
behavior, self-care and normal conversation.  This degree of 
impairment meets the criteria for a 30 percent rating rather 
than a 50 percent rating.  See id.

The Board notes that several of the Veteran's treatment 
records assign him a GAF score of 50, indicating that he 
exhibits serious symptoms or functional impairment.  However, 
in a couple of other treatment records the Veteran was 
assigned GAF scores above 51, placing his symptoms and 
functional impairment in the moderate range of severity.  
Notably, in the three VA examinations the Veteran underwent, 
the examiners assigned him GAF scores of 60, 52, and 60, in 
chronological order.  These scores indicate that he exhibits 
moderate symptoms or functional impairment.  The Board finds 
the GAF scores reflected in the examinations more probative 
than the GAF scores reflected in the treatment records.  
First, the examiners' findings were based in part on a 
thorough review of the Veteran's treatment records, including 
those that assigned him lower GAF scores.  These examinations 
also discuss in detail the Veteran's symptomatology and its 
effects on his daily life.  Second, according to the DSM-IV, 
a GAF score below 51 indicates that the Veteran exhibits 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV.  This 
degree of severity does not seem consistent with the reported 
findings.  As discussed above, the Veteran does not have 
suicidal ideation, obsessional rituals, or other symptoms 
that would seem to be of equivalent severity.  Moreover, the 
Veteran was able to keep a job until he retired in 2005, and 
reports having one good friend as well as a good relationship 
with his wife and children.  The Board also notes that a GAF 
score of 50 borders on the moderate range of severity.  
Accordingly, in the context of the Veteran's treatment 
records and VA examinations, the Board gives greater weight 
to those GAF scores indicating a moderate range of severity 
for the Veteran's symptoms and functional impairment.  

The Board notes that the Veteran's PTSD was sometimes 
described as severe in the treatment records.  However, this 
characterization on its own is not determinative of the 
nature and extent of the veteran's psychiatric condition, 
particularly where, as here, the Veteran's overall symptoms 
as displayed during several VA examinations and other VA 
treatment sessions demonstrate a lesser degree of disability.  
See 38 C.F.R. § 4.126(a).  The use of terminology such as 
"mild," "moderate" and "severe" by an examiner, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Based on the above findings, which indicate that the Veteran 
has moderate psychological symptoms, the Board concludes that 
the Veteran exhibits a level of occupational and social 
impairment that more closely approximates a 30 percent 
disability rating than a 50 percent rating.  See 38 C.F.R. § 
4.130, supra.  Therefore, a rating of 50 percent is not 
warranted.  

The record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's mood disorder 
with PTSD are not inadequate.  His reported symptoms are 
those contemplated by Diagnostic Codes 9435 and 9440.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to a rating in excess of 30 percent for a mood 
disorder with Posttraumatic Stress Disorder (PTSD) is denied.  


REMAND

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  Total disability 
ratings for compensation purposes may be assigned when the 
schedular rating for service-connected disabilities is less 
than 100 percent, when it is found that those disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See 38 C.F.R. § 4.16(a) (2008).  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  Id.   If it is the result of two or more service-
connected disabilities, at least one must be ratable at 40 
percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more.  Id.  Disabilities of 
one or both upper extremities, or one or both lower 
extremities, including the bilateral factor, and disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  Id.  

38 C.F.R. § 4.26 (2008) provides in pertinent part that when 
a partial disability results from a disease or injury of both 
arms or legs, the ratings for the disabilities of the right 
and left sides will be combined as usual, and 10 percent of 
this value will be added (i.e. not combined) before 
proceeding with further combinations, or converting to degree 
of disability.  This is known as the bilateral factor.  Under 
§ 4.26(b), when applying the bilateral factor to disabilities 
affecting both upper extremities and both lower extremities, 
the ratings of the disabilities affecting the four 
extremities are combined in the order of their individual 
severity.  Ten percent of the resulting value is then added 
to the combined rating.  

The Veteran is service-connected for a mood disorder with 
posttraumatic stress disorder, rated as 30 percent disabling; 
diabetes mellitus, type II, with cataracts, rated as 20 
percent disabling; residuals of a right wrist fracture, rated 
as 10 percent disabling, peripheral neuropathy of all four 
extremities associated with diabetes mellitus, rated as 10 
percent disabling for each of the four extremities, and 
tinnitus, rated as 10 percent disabling.  

Under sections 4.16(a) and 4.26, and using the combined 
ratings table under 38 C.F.R. § 4.25 (2008), the Veteran's 
peripheral neuropathy of all four extremities and right wrist 
fracture result in a combined rating of 41 percent.  Applying 
the bilateral factor, 4.1 percent is added to this value, 
resulting in a combined rating of 45.1 percent.  
Alternatively, because the Veteran's diabetes mellitus, type 
II, and peripheral neuropathy of all four extremities result 
from a common etiology, these are considered one disability 
under 4.16(a) with a combined rating of 50 percent.  See 
38 C.F.R. § 4.25, 4.26.  The Veteran thus has a disability of 
40 percent or more under 4.16(a).  Moreover, the Veteran's 
combined rating for all of his service-connected disabilities 
is 70 percent.  Consequently, the Veteran meets the schedular 
criteria of § 4.16(a).

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service- 
connected disability or disabilities have rendered him unable 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2007).  To this end, a well-reasoned, 
well-supported medical opinion is needed from a VA examiner, 
addressing the question of whether the Veteran's service- 
connected disabilities render him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); see also See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  A VA examining physician 
should generally address the extent of functional and 
industrial impairment due to the Veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
social and industrial survey to determine 
whether his service-connected 
disabilities, by themselves, render him 
unemployable.

The Veteran's claims folder must be 
available to the examiner for review, 
including a copy of this REMAND.  The 
examiner should explain the rationale 
for any opinion given regarding the 
effect of the Veteran's service-
connected disabilities on his ability to 
obtain or maintain employment and, in 
particular, should assess whether the 
Veteran's service-connected disabilities 
together render the Veteran incapable of 
carrying on employment.  Thus, in 
formulating the opinion, the examiner 
should disregard both the age and the 
nonservice-connected disabilities of the 
Veteran. 

2.  Then, the AOJ should readjudicate 
the TDIU claim on the merits.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


